 

 

Case 20-10343-LSS Doc 4845 Filed 05/24/21 Page 1 of 2

——

Justict Lea tr Selber Silvevstin,

L A) LAY pHing Vd iA AL OA f Hs
ao LA SCOULK,. z UIQ S © (A
VY SC ty LA } 15 I lVEC.
O UA
[te « ° las JA Kerns pics fa 7 oOo f

Or) ee OCQGS 1drS , LU A
would a! Cut op Scouts “On. A

Ab ingd wy leaden LW? — li Sa
VL os Y ty COA Dr “vu 7

me soach lin. |

tI have hen f ¢ iy, ge 5
out af wy r mL Si honk.
Buf now TL hae ZO nie i

All bak uX% ake
T+ psd 7 are, Ch. le Loot f~-

eile Dj c/ Arndt vant YO Ae -Af\giwrre a
OC 94S / b. YO i ( AX 1 I Urns & “sf QWVSe of,
Pe LAs GS JS 2 i, ~ES TS q Le -€ {

wm pout fs the vital

‘—_ a

    

= ——
=> > fF]
aoe ~<
— . ——
22 84
ecr ’
“-orn _ ]
os
mA Ti
-~< = °
>
rm oe
i ai
-— =_

 
Case 20-10343-LSS Doc 4845 Filed 05/24/21 Page 2 of 2

 

LITTLE ROCK AR 720

17 MAY 2021 PM3

<A)

Justice Lauri Selber Silvester.
DSA Bankeu pley Cade Hs
82Y market strech 014% ffoor “

.
'
os

 

iSBGi-socags

s0z4ag Loverveen a HGH gal ely N PLAN AM yfpan
